DETAILED ACTION
	In Reply filed on 07/25/2022, claims 17-30 are pending. Claim 17 is currently amended. Claims 1-16 were previously canceled, and no claim is newly added. Claims 17-30 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
	Claim 17 recites the limitation “using at least one material depositor to selectively deposit a bead of radiant-energy-curable resin on a build surface,” and claims 17-22 further uses the underlying term “bead” in several instances. The instant Specification does not define the term of “bead,” and an elongated bead 80 is presented as a continuously deposited resin rather than a discrete or discontinuous shape of a round or spherical species of resin (instant Specification: ¶ [0045], FIGURES 4, 5). Thus, the term “bead” would be interpreted as any shape of radiant-energy-curable resin. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites the limitation “wherein the material depositor and the radiant energy apparatus form a build unit, and wherein the size of the bead of resin is greater than the size of the build unit.” The Examiner respectfully disagrees that the Instant Specification (as cited by Attorney at ¶ [0021]-¶ [0051], FIGURE 1) describes the recited limitation. Although FIGURE 1 presents the bead of resin R which is relatively bigger than the one in other FIGURES 2-4 and 9, it does not fully support the recited limitation as it is not certain that the material depositor 16 is smaller than the size of the bead resin R. Moreover, FIGURE 1 represents a schematic view of an additive manufacturing apparatus (FIGURE 1, ¶ [0010], i.e., the instant specification does not disclose that the drawing is to scale), and it does not accurately show relative dimensions of a depositor, a radiant energy apparatus, and a bead of resin. 
Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Comb et al (US 20100140849 A1, hereinafter Comb). 
Regarding claim 17, Comb teaches that a method for producing a component (three-dimensional (3D) object) (abstract), comprising: 
using at least one material depositor (extrusion head 30 with nozzle 46, or extrusion head array 118) to selectively deposit a bead of radiant-energy-curable resin (radiation-curable resin) on a build surface (substrate 40, 124) or connected to resin that has already been deposited on the build surface (depositing radiation-curable material in a layer-by-layer manner to form model 24) (¶ [0019]: extrusion head 30 move in an x-y plane within cabinet 18 for depositing radiation-curable material in a layer-by-layer manner to form model 24; ¶ [0020]: extrusion head 30 desirably deposits the radiation-curable material at a low x-y resolution; ¶ [0023]: substrate assembly 38 includes substrate 40, platform 42, and platform rails 44; ¶ [0063]: alternatively, a single extrusion head (e.g., extrusion head 30) may be used in place of extrusion array 118; FIGURES 1, 2, 6), 
wherein, during deposition, one or more actuators (guide rails in X- and Y- directions supporting extrusion head 30) are used to change the relative positions of the build surface and the material depositor, such that the bead is deposited along a build path (¶ [0019]: extrusion head 30 is supported by guide rail 32, which extends along a y-axis, and by additional guide rails (not shown) extending along an x-axis (not shown in FIG. 1) within cabinet 18, and this allows extrusion head 30 to move in an x-y plane within cabinet 18 for depositing radiation-curable material in a layer-by-layer manner to form model 24; ¶ [0026]: based on the directions from controller 14, extrusion head 30 moves along the x-y plane to deposit roads of the flowable radiation-curable material onto substrate 40 in a layer-by-layer manner; ¶ [0057]; ¶ [0063]; FIGURES 1, 5, 6; of note, although Comb does not explicitly disclose an actuator, it is obvious to one of ordinary skill in the art the movement of the extrusion head 30 along the x-y plane is generated by one or more actuators controlled by computer controller 14);
selectively curing at least a part of the bead of resin using an application of radiant energy (UV light) from at least one radiant energy apparatus (exposure head 34 or exposure source 122) (claim 1: a radiation source configured to selectively expose a portion of at least one of the consecutive layers to radiation in accordance with the build data; ¶ [0021]: exposure head 34 is an ultraviolet (UV)-wavelength radiation source disposed within cabinet 18 for emitting UV light toward model 24. Exposure head 34 selectively exposes portions of the deposited layers of model 24 to UV light in accordance with build data representing 3D object 26; ¶ [0022]: exposure head 34 selectively exposes portions of the deposited layers of model 24 to UV light at a high x-y resolution; ¶ [0064]; exposure source 122 includes UV light source 132 and digital-mirror device 134, where UV light source 132 is a source of UV-wavelength radiation that emits UV light toward digital-mirror device 134; FIGURES 1, 2, 6), 
wherein the radiant energy apparatus (exposure source 122) is mounted for movement using actuating mechanisms (a part holding light source 132 and digital-mirror device 134) independent from the one or more actuators used to produce relative movement of the build surface and the material depositor (guide rails in X- and Y- directions supporting extrusion head 30 or extrusion array 118, as explained above) (¶ [0064]; exposure source 122 includes UV light source 132 and digital-mirror device 134, where UV light source 132 is a source of UV-wavelength radiation that emits UV light toward digital-mirror device 134. Digital-mirror device 134 is a light processing mirror that contains a grid of microscopic mirror cells, each of which is selectively activated by controller 14 in accordance with the build data of 3D object 128, and this allows digital-mirror device 134 to selectively reflect the UV light toward substrate 124 with a high x-y resolution; FIGURE 6; of note, although Comb does not explicitly teaches that the digital mirror device 134 is independent from the guide rails (and its actuating device), it would be obvious to one of ordinary skill in the art that the digital-mirror device does NOT need to be dependent to the guild rails (as the material depositor moves along) in order to radiate the light in the x-y plane of the build substrate because the digital-mirror device includes a grid of microscopic mirror cells in a x-y plane, that is individually controllable and can radiate the UV light on to the build surface); and 
repeating the steps of depositing and curing until the component is complete (¶ [0003]). 
Comb also teaches that build chamber 12 may alternatively have a variety of different sizes and dimensions (e.g., desktop-sized chambers and room-sized chambers) (¶ [0017]; FIGURE 1). Thus, although Comb does not explicitly teach that “the material depositor and the radiant energy apparatus form a build unit, and wherein the size of the bead of resin is greater than the size of the build unit,” a recitation of the relative dimensions of the build unit and the bead of resin, which are variable depending on various size and dimension of a building apparatus and a final 3D object, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Moreover, although Comb does not explicitly teach that the selectively curing includes curing the part of the bead in multiple overlapping passes, Comb impliedly suggests the limitation that the selectively curing includes the part of the bead in multiple overlapping passes in order to form a portion of a continuously connected shaping of a 3D object (¶ [0002], ¶ [0064]). Otherwise, selectively cured portions are all separated and cannot form a final connected object.  
Claims 18-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Comb as applied to claim 17, and further in view of Steege (US 20180141270 A1).
Regarding claims 18 and 19, Comb teaches that exposure source 122 (i.e., the radian energy apparatus) includes UV light source 132 and digital-mirror device 134, where UV light source 132 is a source of UV-wavelength radiation that emits UV light toward digital-mirror device 134 (¶ [0064]). The digital-mirror device 134 is a light processing mirror that contains a grid of microscopic mirror cells, each of which are selectively activated by controller 14 in accordance with the build data of 3D object 128, and this allows digital-mirror device 134 to selectively reflect the UV light toward substrate 124 with a high x-y resolution (¶ [0064]). 
Although the exposure source 122, which allows digital mirror device 134 to selectively reflect the UV light toward the substrate, can irradiate UV light reflected from each grid of mirror cells to locally and nonselectively cure the radiation-curable material (for example, by turning on only a half of the grids), Comb does not explicitly teach that (1) at least a portion of the bead is locally and nonselectively cured (as recited claim 18), (2) at least one of the two or more different radiant energy apparatus is nonselective (as recited claim 19). 
	Steege teaches a method and an apparatus for 3D objects with improved resolution, and the apparatus includes material delivery system configured to deposit one or more build materials on the build surface, at least one of the one or more build materials being a photocurable material, a first imaging component having a first resolution, and a second imaging component having a second resolution different from the first resolution, and the first imaging component and the second imaging component are operable individually and in combination together to selectively irradiate the photocurable material to at least partially solidify successive layers of the 3D objects (abstract). In configuration of an image unit 100, a projector 110 (i.e., one radiant energy apparatus) is used in combination with a precision imaging device 120 (i.e., another radiant energy apparatus which is different from the projector 110), and a beam diameter of the second imaging component can be designed to be smaller than an equivalent beam diameter (e.g., pixel size) of the first imaging component (e.g., projector (110)), and with this combination, the projector (110) is capable of quickly imaging the interior region of a cross section, while the precision imaging device (120) can rapidly image the border(s) of a cross section (i.e., the edges of the cross section that, when layered together, form the exterior surfaces of the component), and thus, resolution and imaging speed are maintained regardless of part size (¶ [0088]; FIGURE 4). Here, the first imaging component (projector 110) and the second imaging component (precision imaging device 120) are two or more different radiant energy apparatuses, and the former and the latter ones are nonselective, and selective, respectively, and cures different portions of the deposited material. Moreover, the interior region of a cross section is locally and nonselectively cured by the former first imaging component. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing intention to modify the method and the apparatus of manufacturing 3D objects of Comb to include more radiant energy apparatuses such as a projector for nonselective curing and a precision imaging device for selective curing as taught by Steege in order to yield known results or a reasonable expectation of successful results of obtaining improved curing speed while maintaining curing resolution regardless the size of 3D objects (Steege: ¶ [0088]).
	Regarding claim 20, Comb in view of Steege, as applied to claim 19, teaches that at least one of the radiant energy apparatuses (Steege: precision imaging device 120) is a scanned beam apparatus (Steege: ¶ [0089]: the precision imaging device 120 comprises of a collimated light source 122 that can be positioned to direct a beam of light 134 towards the build surface 102, in some embodiments, for example, the collimated light source (122) can comprise at least one laser, an LED collimated via one of a set of mirrors and/or lenses, or any of a variety of other such sources known in the art, and in any configuration, the direction at which the beam of light 134 is directed towards the build surface can be selectively moved to enable detailed images to be generated; in one example, the position of the primary mirror (126) can be selectively pivoted about a first axis (e.g., controlled by a rotary actuator (128)) such that the beam of light 134 can be scanned in a first dimension across the build platform 102, and in addition, in some embodiments, the light beam 134 can further be reflected off of a secondary mirror 130 to further adjust the direction of the beam of light 134, and the position of the secondary mirror 130 is selectively pivotable about a second axis (e.g., controlled by a second rotary actuator (132)) such that the beam of light (134) can be scanned in a second dimension (e.g., substantially perpendicular to the first dimension) across the build platform 102).
	Thus, modified Comb teaches all the claimed limitations, and the motivation to combine applied to claims 18 and 19 equally applies here. 
Regarding claim 23, Comb in view of Steege teaches that the resin includes a particulate material filler (Steege: ¶ [0007]: the build material is composed of a particulate material and a photocurable resin material, deposited sequentially in any order; ¶ [0008]: a variety of particulate materials, includes, but not limited to, ceramics, plastics, or metals, as one of the build materials; ¶ [0013]: a solid freeform fabrication (SFF) device is provided which combines particulate material with photocurable resin material for production of composite layers of material).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the curable material for fabrication of 3D objects of Comb to include a particulate material filler such as ceramics or metal as taught by Steege in order to obtain known results or a reasonable expectation of successful results of obtaining 3D objects made of various types of materials for various application of the 3D objects.
Regarding claim 24, Comb in view of Steege teaches that the method further comprises sintering the component to burn out the cured resin and consolidate the filler (Steege: ¶ [0101]: this particle loading can be a limiting feature in the hybrid resin (i.e., photocurable resin with particulate materials)'s usability as a precursor for parts that will later be sintered, and collections of particles of either metallic or ceramic composition bound together with resin may be treated thermally and chemically to remove the binder and sinter the particulate matter together to form a solid part, and in this manner, conventional stereolithography (SLA) techniques may be used to produce ceramic and metallic parts). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and the systems of fabricating 3D objects of modified Comb to include sintering process as taught by Steege in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object on which the resin is removed and the particulate matter is sintered together.
Regarding claim 25, Comb in view of Steege teaches that the method comprises infiltrating a lower-melting- temperature material into the component during or after sintering (Steege: ¶ [0018]: in another aspect, treatment may include pressurization in a fluid chamber, exposure to a solvent, elevation of temperature to facilitate bonding of particulate material, elevation of temperature to relieve internal stresses derived from the build process, or partial sintering of particulate material followed by infusion with a tertiary material, which may include a ceramic and/or metal material with a lower melting point than the primary particulate material).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method the system of fabricating 3D objects, in particular, sintering process, of modified Comb to include infusion process (i.e., infiltration) in which pores of a partially sintered part to be filled with a lower-melting-point tertiary material as taught by Steege in order to yield known results or a reasonable expectation of successful results of increasing hardness, tensile strength or otherwise alter or improve properties of a final object.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Comb and Steege as applied to claims 24 above, and further in view of Gibson et al. (US 20170297109 A1).
Regarding claim 26, Comb in view of Steege teaches all the claimed limitations, but does not specifically teach that the method comprises a hot isostatic pressing step.
Gibson teaches a method and an apparatus to form a sinterable net shape object (i.e., green parts) within a powder bed layer-by-layer, and the sinterable net shape can then be removed, de-bound as appropriate, and sintered into a final part (abstract). Gibson also teaches that a wide range of sintering techniques may be usefully employed by the post-processing station 106, and in general, any sintering or other process suitable for improving object density may be used, preferably where the process yields a near-theoretical density part with little or no porosity, and hot-isostatic pressing (“HIP”) may also or instead be employed, e.g., by applying elevated temperatures and pressures of 10-50 ksi, or between about 15 and 30 ksi, as a post-sintering step to increase density of the final part (¶ [0038]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of fabricating 3D objects, in particular, sintering process, of modified Comb to include hot-isostatic pressing as taught by Gibson in order to yield known results or a reasonable expectation of successful results of obtaining increased density of a final object (Gibson: ¶ [0038]).  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Comb as applied to claim 17 above, and further in view of Lipton et al. (US 20120241993 A1, hereinafter Lipton).
Regarding claims 21 and 22, Comb teaches that extrusion head 30 desirably deposits the radiation-curable material at a low x-y resolution (i.e., a low resolution in the x-y plane), and controller 14 directs the motion and operation of extrusion head 30, exposure head 34, and substrate assembly 38 for building 3D object 26 in a layer-by-layer manner in accordance with build data representing 3D object 26, where the build data is received from a host computer (¶ [0020], ¶ [0024]; FIGURES 1, 3A-3C, 6). Thus, Comb teaches that the material depositor (i.e., extrusion head 30 or extrusion array 118) can freely move in X-Y direction and extrude the radiation-curable material based on the build data representing 3D object 26. 
Although the build data of Comb may include any shapes and patterns, or a predetermined spacing according to the shape of 3D objects, Comb does not specifically teach that (1) two or more adjacent beads are deposited and cured as a series of laterally-overlapping trails (claim 21), and (2) two or more adjacent beads are deposited with a predetermined lateral spacing (claim 22).
Lipton teaches systems and methods for freeform fabrication of foamed structures using a 3D fabricator (abstract). The fabrication system 100 includes a fabricator 102 including a material deposition tool 104, a control unit 106 having one or more actuators and sensors configured to control operating characteristics of the material deposition tool 104, and a fabrication command unit 120 coupled to the fabricator 102 (¶ [0018]; FIGURE 1). Lipton also teaches that a sample spiral shaped piece of material and associated characteristics as the spiral shaped material is deposited to form the stochastic structure, and the density of the paths controls the spiraled material stream’s overlap between paths, and by using these modified flow values, it is possible to create an object where each layer consists of the translated coiled material, and an object made from the coiling strand becomes a complex foam as each successful layer is added (¶ [0031]; FIGURE 4), and thus, it is possible to use a single material to create gradations in mechanical properties by baring the print parameters used (¶ [0035]; FIGURES 5A-D). Lipton further teaches that the nozzle size and the amount of overlap between coiled loop paths selected (¶ [0036]; FIGURE 6). Thus, it is obvious that two or more adjacent beads are deposited as a series of laterally-overlapping trails and are deposited with a predetermined lateral spacing as shown in FIGURE 4.
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the selective deposition and curing process of Comb to include the techniques enabling the deposition of coiled paths having varying coil shape, size, and lateral and vertical overlap as taught by Lipton in order to create various desired mechanical properties by a combination of several factors such as density and number of node connection between loops (Lipton: ¶ [0035]). 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Comb and Lipton as applied to claim 21 above, and further in view of Song et al. (US 20190054652 A1, hereinafter Song).
Regarding claims 27 and 28, Comb in view of Lipton teaches all the claimed limitations but does not specifically teach that (1) the resin is supplied such that the resin in at least one section of the component has a different composition than the resin in another section of the component, and (2) the resin contains a mixture of more than one material.
Song teaches systems and methods of support-free additive manufacturing (AM) of ceramics (title, abstract). Ceramic slurry 14 used for AM process include many suitable components, for example, ceramic powders and photocurable resin, the ceramic powder can range from about 10 wt. % to about 99 wt. % of ceramic slurry 14 or about 10 wt. % to about 80 wt. %, including many suitable ceramic materials such as aluminum oxide, silicon carbide, titanium diboride, boron carbide, tungsten carbide, titanium carbide, cubic boron nitride, garnet, fused alumina-zirconia, cerium oxide, zirconium oxide, titanium oxide, or mixtures thereof, and the photocurable resin can be chosen from a material such as Formlabs CLEAR RESIN (¶ [0022]). Song also teaches that the ceramic powder ranges from about 10 wt. % to about 99 wt. % of at least one of the first layer of ceramic slurry and the second layer of ceramic slurry (claim 14), and a solid loading of 30 wt. % was adequate to fabricate support-free ceramic components since its maximum supporting weight (e.g., a 10 mm diameter and 20 mm height cylinder) is greater than almost all overhanging features that would be fabricated (¶ [0048]). Thus, it would be obvious to one of ordinary skill in the art that the composition of the ceramic power in the resin could be variable and adjustable layer-by-layer during AM process, and a different composition of ceramic powder in the first layer (e.g., any range in 10 wt. % to about 99 wt. %), the second layer (e.g., any range in 10 wt. % to about 99 wt. %), or later subsequent layers (e.g., any range of 30 wt. % or more) would be achievable to fabricate 3D objects stably with almost all overhanging features without additional support material.
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the radiation-curable resin of Comb to include a mixture of more than one material such as ceramics and to have the composition of the ceramics in the resin to be variable in layers as taught by Song, in order to yield known results of a reasonable expectation of successful results of (1) fabricating ceramic-polymer composite structure (also called a green part) with 3D fabricating techniques and (2) forming the composite structure in support-free structure for higher overall production speed. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Comb and Lipton as applied to claim 21 above, and further in view of DeSimone et al. (US 20200130266 A1, hereinafter DeSimone).
Regarding claim 29, Comb in view of Lipton teaches all the claimed limitations but does not specifically teach that the finished component is post-cured by flooding the component with radiant energy.
DeSimone teaches an apparatus and systems for additive manufacturing in which multiple operations are performed in an integrated fashion for higher volume production of functional parts by additive manufacturing beyond prototyping (abstract, ¶ [0002], ¶ [0004]). The system includes additive manufacturing machines and at least one peripheral machine such as a fixturing station 200, a support removal apparatus 220, and a further curing oven 48, and the oven may include a light source, such as an UV light source, to further light cure component during the heat curing stage (abstract, ¶ [0120], ¶ [0135], ¶ [0140], ¶ [0148]; FIGURES 1A-1B).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and the system of fabricating 3D objects of modified Comb to include a post-production process of a finished component after additive fabrication such as post-curing the component with UV light source as taught by DeSimone in order to yield known results or a reasonable expectation of successful results of obtaining completely cured 3D objects without slowing down the speed of additive manufacturing process. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Comb as applied to claim 17 above, and further in view of Kamakura et al. (US 20160089720 A1, hereinafter Kamakura).
Regarding claim 30, Comb teaches that both the use of selective radiation exposure and the movement of the extrusion head is performed under computer control in accordance with build data that represents the 3D objects (¶ [0002], ¶ [0004], ¶ [0021], ¶ [0024]), but does not specifically teach that movement of the radiant energy apparatus follows a path of the movement of the material depositor. 
Kamakura teaches a 3D forming apparatus including a material supply unit, a heating unit, a driving unit, wherein the material supply unit supplies a predetermined amount of the sintering material to a desired position on the stage and the energy is supplied to the supplied sintering material from the heating unit (abstract, claim 1). The robot 30 is a so-called double-arm robot that includes a first arm 31 and a second arm 32, connected to a material supply nozzle 40 (hereinafter referred to as the nozzle 40) serving as a material supply unit and a laser radiation device 50 serving as a heating unit, respectively, and the arms can be driven three-dimensionally (¶ [0047]-¶ [0048]; FIGURES 1, 2). In the three-dimensional forming method according to the embodiment using the three-dimensional apparatus 100, the laser L is radiated to the supplied fabrication material 80 b by moving the laser radiation device 50 to track the nozzle 40 while maintaining the predetermined separation distance D with respect to the nozzle 40 supplying the supply material 80 to the upper surface 21 a of the sample plate 21, and thus the fabrication material 80 b is sequentially sintered or melted to be formed as the partial fabricated object 201 (¶ [0080]; FIGURES 6A-6E, 7A-7D). In this method and apparatus, it is possible to radiate the energy mainly to a target supply material, and thus it is possible to form the three-dimensional fabricated object with high quality (¶ [0016], ¶ [0017]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the exposure source of Comb to irradiate the energy tracking a path of the nozzle as taught by Kamakura in order to yield known results or a reasonable expectation of successful results of forming a 3D fabricated object with a desired high quality (Kamakura: ¶ [0017]).

Response to Arguments
Applicant’s arguments filed on 07/25/2022 have been fully considered but they are not persuasive. 
The Applicant argues (see page 4 of Remarks) that FIGURE 1 of the instant specification clearly discloses the size of the bead of resin is greater than the size of the build unit (i.e., material depositor and radiant energy apparatus), and thus, 35 USC 112(a) rejection should be withdrawn. 
The Examiner respectfully disagrees with the argument. Please refer to the 112(a) rejection as presented above. The instant specification does not disclose that the drawing is to scale but a schematic view (Instant Specification: FIGURE 1, ¶ [0010]).
The Applicant argues (see page 4 of Remarks) that Comb and/or modified Comb does not disclose or suggest that “wherein the material depositor and the radiant energy apparatus form a build unit, and wherein the size of the bead of resin is greater than the size of the build unit” because FIGURE 6 of Comb shows larger build unit than an object
The Examiner respectfully disagrees with the argument. Please refer to the 103 rejection of claim 17 as presented above. Comb does not disclose that the drawings are to scale. Proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (MPEP 2125 II.).
The Applicant argues (see pages 4 of Remarks) that Comb and/or modified Comb does not disclose or suggest that “the selectively curing includes curing the part of the bead in multiple overlapping passes” because no references explicitly teach the limitation.  
The Examiner respectfully disagrees with the argument. Please refer to the 103 rejection of claim 17 as presented above. Comb impliedly suggests the limitation in order to form a portion of a continuously connected shaping of a 3D object (¶ [0002], ¶ [0064]). Otherwise, selectively cured portions are separated and cannot form a final connected object.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744